McCay, Judge.
We think there was no error in the Court in refusing to dismiss ^his case. The proof is not entirely satisfactory that these widow ladies are the owners of this note in their own right, but there was sufficient to justify the Court in sustaining the suit. The whole matter was for the jury. There was at least a prima facie case, so that the Judge did rightly in refusing to dismiss it. If the jury are satisfied on the proof that may be made that the true owners of this note are these widows, the case is within the exceptions to the Act.
Judgment affirmed.